Order entered January 22, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01537-CR

                           MARK LYNN MILLIGAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-27465-W

                                          ORDER
       The Court REINSTATES the appeal.

       On December 5, 2013, we ordered the trial court to appoint new counsel to represent

appellant. We have received the trial court’s order appointing April Smith as appellant’s new

attorney. Accordingly, we DIRECT the Clerk to list April Smith as appellant’s appointed

attorney of record.

       We ORDER appellant to file his brief within FORTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to April

Smith and the Dallas County District Attorney’s Office.

                                                     /s/   LANA MYERS
                                                           JUSTICE